Case 17-30751        Doc 37     Filed 04/16/19     Entered 04/16/19 13:47:26          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 30751
         Shante N Berry

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 10/13/2017.

         2) The plan was confirmed on 02/20/2018.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
02/20/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 12/13/2018.

         5) The case was Dismissed on 01/15/2019.

         6) Number of months from filing to last payment: 15.

         7) Number of months case was pending: 18.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-30751             Doc 37         Filed 04/16/19    Entered 04/16/19 13:47:26                Desc         Page 2
                                                          of 3



 Receipts:

           Total paid by or on behalf of the debtor                    $5,538.50
           Less amount refunded to debtor                                $664.62

 NET RECEIPTS:                                                                                            $4,873.88


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $4,016.76
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                $219.34
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                        $4,236.10

 Attorney fees paid and disclosed by debtor:                         $350.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim       Principal      Int.
 Name                                        Class   Scheduled      Asserted         Allowed        Paid         Paid
 BK OF AMER                              Unsecured         423.00           NA              NA            0.00       0.00
 Capital One Auto Finance                Secured       15,886.00     15,449.26        15,449.26        100.00     537.78
 City of Chicago Department of Revenue   Unsecured         346.40        390.40          390.40           0.00       0.00
 Credit Management LP                    Unsecured         289.00           NA              NA            0.00       0.00
 Educational Credit Management Corp      Unsecured     20,585.00     20,602.44        20,602.44           0.00       0.00
 Fed Ex                                  Unsecured          91.00           NA              NA            0.00       0.00
 Lincoln Park Smiles                     Unsecured          29.00           NA              NA            0.00       0.00
 Nationwide Credit & Collection          Unsecured         663.55           NA              NA            0.00       0.00
 Navient Solutions Inc                   Unsecured           0.00      3,169.88        3,169.88           0.00       0.00
 Peoples Energy Corp                     Unsecured         400.00        325.10          325.10           0.00       0.00
 Quantum3 Group                          Unsecured         380.00        380.13          380.13           0.00       0.00
 Rush Medical                            Unsecured      1,361.00            NA              NA            0.00       0.00
 United Auto Insurance                   Unsecured         230.00           NA              NA            0.00       0.00
 Womens Health Consultants SC            Unsecured         219.00           NA              NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-30751        Doc 37      Filed 04/16/19     Entered 04/16/19 13:47:26             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $15,449.26            $100.00           $537.78
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                          $15,449.26            $100.00           $537.78

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $24,867.95               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $4,236.10
         Disbursements to Creditors                               $637.78

 TOTAL DISBURSEMENTS :                                                                       $4,873.88


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/16/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
